DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 3/18/2020.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/2020 and 4/23/2021 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,628,947. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. Claim 1 is shown below in the table, for example. Claims 2-20 similarly correspond to claims 2-23 of the patent ‘947. 
Patent Application No., 16/822,204
U. S. Patent No., 10,628,947

1. A method of tracking eyes of an object, the method comprising: 
acquiring an image of the object; 
acquiring an image of the object; 
determining an illuminance of an environment at which the image is captured; and 
acquiring an illuminance of a viewpoint from which the image is captured; and 
outputting coordinates of the eyes tracked from the image by operating at least one of a first illuminance eye tracker that operates at a first illuminance range or a second illuminance eye tracker that operates at a second illuminance range based on the illuminance.
outputting coordinates of the eyes tracked from the image by operating at least one of a first illuminance eye tracker that operates at a first illuminance range or a second illuminance eye tracker that operates at a second illuminance range based on the acquired illuminance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,498,125 – discloses an invention that relates to an eye tracking device and a method for operating an eye tracking device comprising an imaging device, a plurality of light sources, a processing unit and a control unit. The imaging device captures a first image while at least one of the light sources emits light. If at least one first reflection is detected, a position in the first image of the at least one first reflection is determined, the first reflection is categorized on the basis of the position in the first image and if the first image does not fulfill a predefined quality criterion, the plurality of light sources is controlled in dependence of the categorization by changing the light intensity of at least one light source.
US 2018/0129279 – discloses gaze monitoring system comprising: an eye tracker comprising; a camera having an optical axis; a first IR source located relatively near said optical axis of said camera; and at least one second IR source; said first and at least one second IR sources configured to illuminate at least one eye of a user; said first and at least one second IR sources are located based on the structure of said user's eye, thereby providing said camera with a reflection image of the IR that is within cornea region; said system configured to enable increasing said gaze monitoring range so that when the gaze angle is too large to get images with corneal reflection of said first IR source, a corneal reflection of said at least one second IR source is visible by said camera, as a corneal reflection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669